LEMMON, Judge.
This is a companion case on appeal to Alley v. New Homes Promotion, Inc., 247 So.2d 218 (La.App. 4 Cir. 1971).
The two cases were filed by separate plaintiffs against the same defendant and were tried in two separate divisions of the Civil District Court for the Parish of Orleans. Although the pertinent facts were substantially the same in both cases, opposite results were reached in the district court judgments.
*222Therefore, for the reasons assigned m Alley v. New Homes Promotion, Inc., supra, decided today, the judgment of the district court is reversed, and New Homes Promotion, Inc. is ordered to refund to Vanguard Homes, Inc. the sum of $8,500.00, together with legal interest thereon from the date of judicial demand until paid. All costs are assessed against defendant-appel-lee.
Reversed and rendered.